Title: Biographical Data
From: 
To: 

Information on the persons mentioned by GW during his stay on the island is in most instances scant. What follows is data obtained both from standard biographical references and from documents in the Barbados Department of Archives at Black Rock. The archives have suffered much from the ravages of time and climate, and identifications are made more difficult by GW’s customary use of surnames only and by his phonetic spelling of those names. BARWICK, WILLIAM (d. 1756). A member of the colonial council and owner of Pine Plantation in St. Michaels Parish.
   
   Barbados Department of Archives, hereafter Bb-Ar, RB6/35:180.

 CARTER, JAMES (d. 1753), of St. Thomas Parish.
   
   Bb-Ar, RB6/22:309.

 Member of the council in the 1740s and chief justice of grand sessions, appointed 1749. CHARNOCK, BENJAMIN (1698–1783), of St. James Parish—a tentative identification. At his death he left what remained of his “oppulent fortune” to a friend, Dowding Thornhill.
   
   Bb-Ar, RB6/38:20.

 There is no surviving record of the criminal proceedings against him for “committing a rape on his servant maid.” CLARKE, GEDNEY (1711–1764). Member of the council, collector of customs at Barbados, merchant, and planter with holdings in America—including 3,000 acres on Goose Creek in northern Virginia. Clarke’s sister Deborah was William Fairfax’s wife and his connection with the Fairfaxes. Because of this link not only did

GW and Lawrence depend much upon the Clarkes, but Bryan Fairfax, son of William and a lifelong friend of GW, also spent time with the Clarkes in 1752–54. In his will, recorded 4 Sept. 1764, Clarke left property to his wife, his niece Hannah Fairfax, and his sons, Peter, Francis, and Gedney Jr. The bulk of the estate went to Gedney, including the Goose Creek lands.
   
   Bb-Ar, RB6/17:195.

 During the 1750s Clarke dealt extensively with Henry Laurens, of South Carolina, purchasing slaves for resale in America by Laurens. Many of his letters appear in Laurens’s letterbooks (ScHi), where his name is always entered as “Gidney” Clarke. CLARKE, MARY. Gedney Clarke’s wife. CROFTAN (Crofton), CAPT. ———. The officer commanding James Fort who rented a house to the Washingtons. GW wrote his name “Crawford” twice, then corrected it. He was probably a militia officer. Although the Thirty-eighth Foot was the regiment assigned to the Leewards at this time, there are no extant records associating this unit with service on Barbados; no Captain Croftan or Crofton appears on the manuscript or printed army lists of the period in the Public Record Office, London. FINLAY, THOMAS. A native of Scotland whose will was recorded in Barbados 27 May 1762, after his return to his Scottish estate called Balkirsty. He served as clerk of the General Assembly of Barbados in 1743–44.
   
   Bb-Ar, RB6/30:440, and Jl. of Barbados Museum and Hist. Soc., 13 (1946), 86.

 GASKIN, JOHN (d. 1779), of St. Michaels Parish.
   
   Bb-Ar, RB6/23:210.

 At his death he owned the schooner Success, apparently not the vessel which may have transported GW to Barbados. GRAEME, GEORGE (d. 1755), a judge and member of the General Assembly representing Christ Church Parish.
   
   Bb-Ar, RL1/21:127.

 Brother of John Graeme. GRAEME, JOHN (d. 1755). Onetime professor of natural philosophy and mathematics at the College of William and Mary, succeeding Joshua Fry. He had come from England in 1725 to take over the ironworks and plantation of Alexander Spotswood, an assignment in which he was not very successful. Spotswood complained that he should have known better than to commit such a venture to a mathematician. Graeme joined the college faculty Aug. 1737. Although not an experienced surveyor, he apparently

was in charge of the licensing of surveyors in Virginia, a privilege assigned to the college by the crown. There is nothing in the scant record to connect him with GW before their meeting in Barbados, although GW had been surveying for Lord Fairfax and others.
   
   “Journal of the Meetings of the President and Masters of William and Mary College,” WMQ 1 (1892–93), 132; BYRDLouis B. Wright, ed. The Prose Works of William Byrd of Westover: Narratives of a Colonial Virginian. Cambridge, Mass., 1966., 358. For Graeme’s burial in Christ Church Parish, see Bb-Ar, RL1/21:125. For the deeds to two plantations near Germanna, which Spotswood gave Graeme to induce him to move to Virginia, see Spotsylvania County Records, Deed Book A, abstracted in CROZIER [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 97–98.

 GRENVILLE, HENRY (1717–1784), governor of Barbados 1746–56. HILLARY, DR. WILLIAM (1697–1763), a physician trained at Leyden and newly arrived in Barbados. He became Lawrence’s doctor. HAGGATT, OTHNIEL (d. 1761). Probably the man mentioned by GW, although Nathaniel Haggatt was living at the same time. One of the plantations on Barbados is called Haggatt Hall. HOLBURNE, COMMODORE FRANCIS (1704–1771). Arrived in the Leewards about Sept. 1748 aboard the Tavistock, “a worn-out 50–gun ship,” as commodore and commander in chief. He returned to England in 1752, then went to Halifax as vice admiral, July 1757, to attempt the reduction of French-held Louisbourg. French reinforcements and bad weather thwarted the plan.
   
   DNBLeslie Stephen and Sidney Lee, eds. The Dictionary of National Biography: From the Earliest Times to 1900. 22 vols. 1885–1901. Reprint. Oxford, England, 1973.; VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:61, 77.

 JENKINS, EDMUND. No new information except his first name, supplied from Bb-Ar records. LANAHAN, DR. JOHN (1699–1762). A physician and third-generation resident of Barbados. It is not clear why he was called to attend GW during his illness with smallpox while Lawrence was being treated by Dr. Hillary, unless it was because he was a friend of the Clarkes. Gedney was executor of his estate when he died in 1769.
   
   SHILSTONEE. M. Shilstone. “The Washingtons and Their Doctors in Barbados.” Journal of the Barbados Museum and Historical Society 20 (1943): 71-80., 3–10.

 MAYNARD, WILLIAM. Member of the General Assembly for many years, from St. Thomas Parish, and owner of Black Rock Plantation. PATTERSON, WILLIAM. Surveyor general of customs whom Gedney Clarke succeeded in 1759. PETRIE, CAPT. ———. Commander of Charles Fort, frequently called Needham’s Fort, on the southern point of the entrance to Carlisle Bay and Bridgetown. The many forts on the west coast of Barbados were garrisoned largely by the militia. 

   Therefore, this Barbados captain may have been a militia officer, perhaps George John Petrie, who gave a power of attorney to Jonas and John Maynard 9 June 1753 and died in Middlesex, Eng., the same year.
   
   Bb-Ar, RB7/10:51.

 PURCELL, JOHN. Lieutenant governor of the British Virgin Islands with headquarters in Tortola. ROBERTS, ELIZABETH. Mary Clarke’s niece, who by 1787 was the widow of Thomas Beard, according to the will of her brother William.
   
   Bb-Ar, RB6/33:164.

 ROBERTSON, CORNELIUS. Master of the Fredericksburg. SANDARS, JOHN. Master of the Industry. STEVENSON, THOMAS & SONS. Thomas Stevenson (d. 1763) owned Pool Plantation in St. Johns Parish and engaged in mercantile activities with his sons on other islands of the Leeward group. WARREN, ROBERT. Onetime clerk of the General Assembly.